ANNEXE DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1067

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom
Adresse
Téléphone
Fax

DINO ET Fils SARL
B.P 12 287 Yaoundé
99 50 47 54

22 20 41 07

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 33836 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région
Département
Arrondissement
Commune

DATE LIMITE DE VALIDITÉ

î EST
KADEY

NGUELEBOK
NGUELEBOK

8 ans à compter de la signature de la
Convention Provisoire d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques en matière
d'exploitation forestière. Les clauses particulières indiquent les obligations de l'exploitant en
matière financière, de transformation de bois et de réalisation d'œuvres sociales.

A - CLAUSES GÉNÉRALES

Article 1er:
d'usage des villageois.

L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits

Article 2: le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-

après :

Essence) À Gare Nom vernaculaire Nom scientifique DIVCE

Nom commercial (cm)
Catégorie exceptionnelle
[Agba/Tola 1137 __{Sidong Gossweilerodendron balsamiferum | 100
Afromosia/assamela 1104  [Obang Pericopsis eleta 100
Obang/Kokrodua
Iroko 1116 ___|Abang (Chlorophora excelsa 100
Moabi 1121 __JAdjap Baillonnella toxisperma 100
[Sapelli 1129 _JAssié Entandrophragma cylindricum 100
Catégorie |
Acajou à grande folioles 1101 Daheli Khaya grandifolia 80
[Acajou blanc : 1102 Mangoma Khaya anthothoca 80

—

D.)

Generated by CamScanner
Acajou de bassam

Ngollon
lAiëlé/Abet Abel
lAyous/ObéchèlSamba Sambañyous
Bilinga Akondok
Bossé clair Ebogbe
(Bossé foncé Nbolon.
(Bubinga rose 1109 __|Essingang
(Bubinga rouge 1110 __ [Oveng Ossè
Dabéma/Alui 1214 JAtui sos
Dibétou/Bibolo tint Bibolo
Doussié/Bella 1680 __[Mbañga Campo EE”
Doussié blanc/Pachyloba 1112 [Mbanga afum _JAfzotia paehytoba 80
Doussié rouge 1113 ___IMbanga _Afzolia bipindensis 80
Doussie sanaga 2102  [Mbança Sanaga Azolia aficana 80
Kossipo 1118 _|Aom assiè _{Entandropragma utile 80
[Okoumé 1125 __[Okoumé Aucoume klaingana 80
Ovengnkol 1128 _|Ovengnkol Guibourtia ehié 80
sipo 1130 __lAssena assiè Entandrophragma utile 80
[Tiama 1135 _|Ebéba Entandmphragma angolonse 80
iama Congo 1138 Ebéba Congo Entandrophragma congolense 80
(Zingana : 1248 _lAmuk/Zingana/Alen &lé __ [Microberlina bisulcata 80
(Catégorie Il
JAbura 1411 __[Elolom Mitragina stipulosa 60
lAko A / Aloa 1310 __|Aloa tol Antiaris africana 60
[Andoung brun _! 1204 _|Ekop mayo Monopetalanthus microphyllus 60
jAndoung rose 1205 Ekop mayo Monopetalanthus lotestui 60
Aningré À 1315 __lAbam fusil sans poils Aninaëria altissima 60
jAningré R 1207 __|Abanmi fusil à poils Aningeria robusta }_60
Avodiré 1209 __|Assama Turreaenthus africanus 60
lAzobé/Bongossi 1105 __|Bongossi/Okoga Lophira alata 60
Bahia 1317 ___|Elolom à poils Mitragina ciliata 60
Bété/Mansonia 1108 __{Nkoul/Nkul Mansonia altissima 60
Bongo/Olon 1213 __[Olon Fagara heitzi 60
(Cordia/Ebe 1319 __|Ebé/Enée Cordia platythyrsa 60
Difou/Ossel 1324 __|Ossel/Osel Abang Morus mesozygia 60
Ébène 1114 _[Ebène Diospyros spp. 60
[Ekaba 1216 __|Ekop ibi [Tetraberlinia bifoliolata 60
Etimoé I 1217 IPaka/Essigang Copaifera mildbraedit 60
Faro mezilli 1343 _[N'ou mezili Danielle klainei 60 _|
Frake/Limba 1220 _{Limba/Akom Terminalia superba 60
Framiré 1115 {Lidia [Terminalia ivorensis 60
Gombé/Ekop ngombé | 1221 Ekop ngombè Didelotia letouzeyi 60
lomba | 1346 __|Eteng Pyenanthus angolensis Le 60
Kapokier / Bombax 1348 __|Essodom Bombax buonopozense 60
Koto 1226 Efok ayous  grandes|/Plorygota macrocarpa 60
feuilles
Limbali 1227 _|Ekobem feuilles rouges __|Gilbertiodendron dewevrei 60
Lo 1353 ___|Esseng petites feuilles Parkia bicolor 60
Longhi/Abam 1228 __|Abam nyabessan ______|Gambeya africana, Gambeya spp. 60
Lotofa/Nkanang 1229 _[Nkanang {Sterculia rhinopetala 60
Miama 1354 ___|Ekang Calpocalyx heitzii 60
IMovingui 1232 Even Distemonanthus benthamianus 60
[Mukulungu 1122 [Adjap élang [Autranella congolensis 60
Naga/Ekop naga .: 1234 _|Ekop naga (Bach stegia cynometroides 60

Generated by CamScanner

; [Naga paraliole/Ekop évène 1235 __ |Ekop évène Brachystegia mildbreadi 60
£ Naanga 1236 __|Ekop nganga [Cynometra hankeï 60
Okan/Adum 1124 JAdum Cylicodiscus gabonensis 60
Padouk Rouge 1128 |Mbel afum/Mbel JP. soyauxii 60
[Tchitola 1133 __{Tchitola dibamba Oxystigma oxyphyllum 60
Catégorie Ill
Abalé/Abing/Essia 1301 JAbing_ Petersianthus macrocarpus 50
Ako W\ / Aloa 1414 JAloa Anliaris welwitchi 50
Albizia/Ouochi 1359 _JAngoyemé/Ndoya_ lAlbizia zygia 50
Alep/Omang 1202 __[Omang Desbordesia glaucescens 50
Alumbi 1203 Ekop blanc/Man ékop Jubernardia seretit 50
Amvout’Ekong 1419  |Ekong/Abut Trichoscypha acuminata, T| 50
arborea
Andok 1312 __|Boubwé/Mbouboui Irvingia gabonensis 50 ]
Angalé/Ovoga 1361 Angalé Poga oleosa 50
Anqueuk 1206 _|Angueuk Ongokea gore 50
Asila koufani/Kioro 1424 __|Asila koufani Maranthes chrysophylla 50
Asila omanq 1316 __|Asila omang Maranthes inermis 50
[Atom 1508 [Atom Dacryodes macrophylla 50
Bodioa 1212 ___[Noudougou [Anopysis klaineana 50
(Dambala 1434 ___|Dambala Discoglypremna caloneura 50
Diana/Celtis/Odou 1322  [Odou vrai Celtis tesmannii, Celtis spp 50
Diana parallèle 1323 __[Odou Celtis adolfi-friderici 50
Diana Z 1358 __ |Odou parallèle Ceitis zenkeiri 50
Divida u 1325 _ [Olom ” [Scorodophioeus zenkeri 50
Douka/Makorè 1120 [Nom adjap élang Tieghemella africana 50
Ebiara/Abem 1215 ___|Abem yoko Berlinia grandiflora 50
Ebiara Edéa/Abem Edéa 1326  |Abem Edéa Berlinia bracteosa 50
Ékouné 1333 _[Nométeng Coelocaryon preussi 50
Emien/Ekouk 1334 Ekouk Alstonia bonnei 50
Emien marécage 1447 |Ekuk marécage JAlstonia congensis 50
Essak 1529 Essak/Sélé Albizia glaberrima 50
Essesang 1449 _|Essesang Ricinodendron heudeloti 50
Esson 1335 _ [Esson/Goundou Stemonocoleus micranthus 50
Evino /Evoula 1452 Evoula [Vitex grandifolia 50
Eveuss/Ngon 1336 __[Ngon Klainedoxa gabonensis 50
Eveuss à petites feuilles 1337 ___[Obangon Klainedoxa microphylla 50
Eyek 1231 Eyek Pachyelasma tessmannii 50
Eyona 1218 |[Eyong Eribroma oblogum 50
Fromager/Ceiba Î 1344 boum Ceiba pentandra D 50
lantandza/Evouvous [1 345 _ [Evouvous jAlbizia ferruginea 50
Kanda 1533 _|Kanda Beilschmiedia anacardioides 50
Kanda / Ovan 1 1360 __{Kanda /Zoulé Beilschmiedia obscura 50
Kondroti/Ovounga 1492 _[Ovounga Rodognaphalon brevicuspe 50
Kotibe 1119 [Ovoé INesogordonia papaverifera 50
(Kumbi/Ekoa 1458 Ekoa Lannea welwitschii 50
Landa 1350 |Landa Erythroxyum manni | 50
[Lati parallèle 1352 Nom edijil jAmphimas pteroçarpoides 50
Mambodé/Amouk 1230 _JAmouk Defarium macrocarpum 50
Moambé 1468 ___ [Mio Enantia chlorantha 50
Mutondo/Funtumia 1471 Ndamba/Ngon ndamba __ |Funtumia elastica, F. africana 50
[Niové 1238  {M'bonda Staudtia kamerunensis 50
(Oboto/Abotzok 1240 _|Abotzok Mammea africana 50
(Ohia 1357 Odou élias Celtis mildbraedii 50 ÿ

3 Generated by CamScner

_Antrcaryon micrastor.
Ptelcopsis hylodondron_

Dacryodes buctinori ns

Swartzia fistuloides

&
paca quineensis |"
n 5
Erythropleum ivorenso, 50
Enthropleum suaveolens |
50

1138 lanongo Millottia laurentii _—

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

3: L'exploitant forestier doit inscrire à la peinture

+} Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;
(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le
rire correspondant à la position de la bille par rapport à la souche en

personnelle,
Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou “ter” suivant le cas.

4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être

Anti
ées en respectant les Normes d'intervention en milieu forestier.

rè

Article 5: L'usage du feu est interdit pour abattre des arbres.

Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité.

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation où pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
forestières.

Article 9: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 10: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle. Les limites entre les UFA et les
limites entres les assiettes annuelles de coupe sont matérialisées par un layon de deux
mètres de large où toute végétation herbacée, arbustive et flane est coupée au ras du sol et
où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont abattus. En
outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Article 11: Pendant ia durée de la convention provisoire, l'exploitation de la concession se

fait par assiette de coupe d'une supericie maximale fixée par les textes en vigueur, après ÿ

Generated by CamScanner
ue des limites tel que décrit à l'article 10 ci-dessus, après l'inventaire systématique
à ss arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscription de
C ventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évacuation
metre en place,

Le concessionnaire ne doit récoller que les arbres marqués lors de l'inventaire
n et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis
il d'intervention,

Article 12 : En matière de protection de l'environnement, le concessionnaire s'engage à

mettre en oeuvre au minimum les mesures suivantes, qui seront définies dans le plan

Jement : L

{1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes
et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la

€} Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

{3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

{4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois et

ter

règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à
tire à la disposition de son personnel, au prix coûtant, des sources de protéines
es que la viande de chasse. Toutes les activités liées à la chasse commerciale
ont interdites dans le cadre de l'exploitation forestière. Il s'agit notamment de la
elle-même, du commerce de la viande, du transport par des véhicules de la
société, et du commerce d'armes ou de munitions. Le concessionnaire informera le
personnel et appliquera un régime disciplinaire strict à l'égard de tout agent
contrevenant.

B - CLAUSES PARTICULIÈRES
Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

[CHARGE FINANCIÈRE ou TAXE TAUX
| La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
| la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
| 50 FCFAha/an = 1 050 FCFA/ha/an

| La taxe d'abattage Fixé par la Loi de Finances

| La taxe à l'exportation Fixé par la Loi de Finances

Les frais de participation aux travaux
d'aménagement

Ÿ

5 Generated by CamScanner
Article 44: pa:
4: Participation à la rmahention moe :
+ Tiéipation à la réaisation infrastructures S0CI0-ÉCOROMIqUES

à la téalisation
s forestière qui
COENUNAUÉS

ocies avoc l6s

£ ©

Article 15: Obligations en matière de transformation du bois et d'installation
industrielle

$ JUSTAWE BOIS
ne de transformation

GOLLE NGOLLE Ellis

\
E MINISTRE DES FORETS
ET DE LA FAUNE

LE TITULAIRE DE LA
CONCESSION FORESTIERE

6

Generated by CamScanner
